Citation Nr: 1415554	
Decision Date: 04/09/14    Archive Date: 04/15/14

DOCKET NO.  10-39 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for service-connected adjustment disorder with mixed anxiety and depressed mood.

2.  Whether severance of service connection for hypertension was proper.

3.  Entitlement to an initial compensable rating for hypertension. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty for training (ACDUTRA) including from July 1984 to November 1984, from June 1988 to August 1988, and from January 1991 to March 1991, on active duty for special work from October 2007 to January 2008, and on active duty from November 2004 to January 2006 and from January 2008 to February 2009.  He had service in Southwest Asia from January 2005 to January 2006 and from March 2008 to December 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in September 2009 and October 2011 by or on behalf of the North Little Rock, Arkansas, Regional Office (RO) of the Department of Veterans Affairs (VA).  In February 2012, the Veteran testified at a personal hearing before the undersigned Acting Veterans Law Judge.  A copy of the transcript of that hearing is of record.  

The Board notes that a review of the available record, including VBMS and Virtual VA paperless systems, reveals that a September 2009 rating decision established service connection for hypertension, assigned a noncompensable rating effective from February 5, 2009, and additionally established service connection for adjustment disorder with mixed anxiety and depressed mood, assigned a 30 percent rating effective from February 5, 2009.  In correspondence received in January 2010 the Veteran expressed disagreement with the assigned ratings.  An April 24, 2010, decision review officer decision granted an increased 50 percent rating for adjustment disorder with mixed anxiety and depressed mood effective from February 5, 2009, and proposed severance of service connection for hypertension.  

In a September 2010 VA Form 9 the Veteran stated he wanted to appeal all the issues listed in an April 21, 2010, statement of the case.  A June 2011 statement in lieu of a VA Form 646 listed the issues for appellate review as entitlement to a compensable rating for hypertension and entitlement to a rating in excess of 30 percent for adjustment disorder with mixed anxiety and depressed mood.

Subsequent VA reports noted that a copy of the April 21, 2010, statement of the case was not of record and a reprinted copy from a working file document with internal captions dated October 27, 2011, was included for the record which addressed only the adjustment disorder rating issue.  A statement of the case dated October 28, 2010, with internal captions dated October 28, 2011, was also sent to the Veteran with notations explaining that it was being provided in lieu of the April 21, 2010, statement of the case because of a failure to follow the proper procedure pertaining to the service connection severance issue.  The issues addressed in the newly issued statement of the case included continued entitlement to compensation for hypertension and a partial grant with an assigned 50 percent rating for adjustment disorder with mixed anxiety and depressed mood effective from February 5, 2009.  The Veteran was advised to return an enclosed VA Form 9 to continue his appeal.  In a November 2011 VA Form 9 the Veteran stated that he was only appealing the hypertension issue.  

A December 2011 statement in lieu of a VA Form 646 addressed only the hypertension severance issue and at the February 2012 Board hearing it was noted that the sole issue for appellate consideration was whether severance of service connection for hypertension was proper.  Although the April 21, 2010, statement of the case is not of record, the Board finds the available record demonstrates sufficient information to conclude that the Veteran perfected his appeal of the increased rating issues in September 2010.  The Board further finds, however, that the Veteran's statements in his November 2011 VA Form 9 and at his hearing in February 2012 are most appropriately construed as a withdrawal of his appeal for an increased rating for a adjustment disorder with mixed anxiety and depressed mood.  It is clear that the Veteran does not wish to continue the appeal for a higher rating for this disability.

The issue of entitlement to an initial compensable rating for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's statements and testimony are construed as a withdrawal of his appeal for entitlement to an initial rating in excess of 50 percent for adjustment disorder with mixed anxiety and depressed mood.

2.  The evidence for establishing service connection for hypertension is not clearly and unmistakably erroneous.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for entitlement to an initial rating in excess of 50 percent for adjustment disorder with mixed anxiety and depressed mood have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2.  The criteria for severance of service connection for hypertension have not been met and service connection is restored.  38 C.F.R. § 3.105(d) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or the representative.  38 C.F.R. § 20.204 (2013).  

The Veteran's statements and testimony are construed by the Board as a withdrawal of his appeal for entitlement to an initial rating in excess of 50 percent for adjustment disorder with mixed anxiety and depressed mood.  The appellant has withdrawn his appeal as to this matter and there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction and the appeal is dismissed.

Severance Issue

Service connection may be granted for a disability resulting from injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection can be granted for certain chronic diseases if manifest to a degree of 10 percent or more within one year of separation from active service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  Cardiovascular disease, to include hypertension, is a chronic disease for presumptive service connection purposes.

VA regulations provide a 10 percent rating for hypertension with diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2013).  An associated note (Note (1)) states that hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  For purposes of compensation, the term hypertension means that the diastolic blood pressure is predominantly 90mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm.  The United States Court of Appeals for Veterans Claims (hereinafter "the Court") has held that Note (1) applies only to confirming the existence of hypertension.  See Gill v. Shinseki, 26 Vet. App. 386, 391 (2013).

Active military, naval, or air service includes any period of active duty training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21), (24) (West 2002); 38 C.F.R. § 3.6(a), (d) (2013); Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  ACDUTRA is, generally, full-time duty in the Armed Forces performed by reserves for training purposes.  38 C.F.R. § 3.6(c)(1) (2013).  The Court has held that regulations concerning presumptive service connection, the presumption of soundness, and the presumption of aggravation are inapplicable to claims based upon ACDUTRA service.  See Smith v. Shinseki, 24 Vet. App. 40 (2010).  

VA regulations provide that service connection will be severed only where evidence establishes that it is clearly and unmistakably erroneous (the burden of proof being upon the Government).  A change in diagnosis may be accepted as a basis for severance action if the examining physician or physicians or other proper medical authority certifies that, in the light of all accumulated evidence, the diagnosis on which service connection was predicated is clearly erroneous.  This certification must be accompanied by a summary of the facts, findings, and reasons supporting the conclusion.  When severance of service connection is considered warranted, a rating proposing severance will be prepared setting forth all material facts and reasons.  The claimant will be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefor and will be given 60 days for the presentation of additional evidence to show that service connection should be maintained.  If additional evidence is not received within that period, final rating action will be taken and the award will be reduced or discontinued, if in order, effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  See 38 C.F.R. § 3.105(d) (2013).

The provisions of 38 C.F.R. § 3.105(d) impose the same burden of proof that is placed on a claimant who, pursuant to38 C.F.R. § 3.105(a), seeks to have an unfavorable decision overturned, except that in making the determination of whether severance of service connection is proper, the review of the record is not limited to evidence that was before the RO at the time of the original adjudication.  Stallworth v. Nicholson, 20 Vet. App. 482 (2006).  

Clear and unmistakable error (CUE), in pertinent part, requires that: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; and (2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made."  See Damrel v. Brown, 6 Vet. App. 242, 245 (1994), quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).

In this case, the pertinent medical evidence of record includes an April 2006 VA general medical examination report noting blood pressure readings of 146/84, 146/82, and 152/86, and noting that hypertension had not been claimed but the Veteran was advised to have follow-up blood pressure readings within one month for review.  There is no indication of a VA follow-up appointment.  An April 2006 private treatment report noted the Veteran had recently returned from active duty in the Persian Gulf and that his blood pressure was slightly elevated with readings of 164/94 and 160/94.  It was also noted that he was not hypertensive before going overseas and that the treatment plan was to watch his blood pressure over the next two to three months.  No subsequent reports addressing this matter are of record.  Service treatment records include a January 2007 examination report noting a blood pressure finding of 152/82.  The examiner noted a mild increased blood pressure.  An addendum to a January 2007 report of medical history included a diagnosis of hypertension, noted that day, and noted that it needed to be referred.  VA treatment records dated in March 2009 provided a diagnosis of stage 1 hypertension and noted that medication would be started.

In correspondence received by VA in May 2009 the Veteran requested entitlement to service connection for hypertension that developed during his first period of service in Iraq.  He reported that he was taking daily medication for hypertension.  

VA examination in July 2009 included a diagnosis of stage 1 hypertension, new, treated.  Blood pressure findings included 135/94, left arm, standing, 147/94, left arm, sitting, and 139/89, right arm, sitting.  

A September 2009 rating decision, in pertinent part, established service connection for hypertension.  A noncompensable rating was assigned effective from February 5, 2009.  

An April 2010 decision review officer decision proposed to severe service connection for hypertension.  The decision included a summary of the medical evidence and noted that a cumulative review of VA Medical Center vital sign reports revealed blood pressure readings from April 12, 2006, to February 4, 2010, including 146/84, 135/60, 146/74, 141/78, 148/91, 147/94, 124/84, 128/80, 131/85, 123/76, 142/86, and 141/85.  The decision found there was no evidence of elevated blood pressure readings or diagnosis of hypertension during service and that although a diagnosis of hypertension was provided within a year of discharge from active service there was no evidence it was manifest to a degree of 10 percent or more with diastolic pressure predominantly 100 or more, systolic pressure predominantly 160 or more, or a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  

Subsequent VA treatment records note diagnoses and treatment for hypertension.  A January 2011 report provided a diagnosis of hypertension and noted the Veteran was to continue medications.  A July 2011 report noted his hypertension was very well-controlled.  

In statements and testimony in support of his appeal the Veteran reported that he was first provided medication for hypertension soon after his February 2009 discharge from active service.  He noted he had continued taking medication to control his blood pressure.  

Based upon the available record, the Board finds the evidence for establishing service connection for hypertension is not clearly and unmistakably erroneous.  The burden of proof as to CUE for severance of service connection is on VA and must be "undebatable."  Although the April 2010 decision review officer provided a summary of available VA blood pressure findings dated from April 2006 to February 2010 which did not demonstrate predominantly compensable findings, no medical evidence is of record indicating that the diagnosis of hypertension provided in March 2009, approximately a month and a half after the Veteran's separation from a period of active service, was improper or was due to an intervening post-service event.  The Board also notes that there is no medical evidence indicating that hypertension clearly and unmistakably existed prior to the last period of active service, that the start of medications to control blood pressure in March 2009 was premature, nor that the Veteran's hypertension if left untreated would not have increased to a compensable level within the remainder of the post-service year for presumptive service connection purposes.  Overall, the Board finds the evidentiary burden for VA action in severing service connection for hypertension was not met.  Therefore, service connection for hypertension must be restored. 


ORDER

The appeal for entitlement to an initial rating in excess of 50 percent for adjustment disorder with mixed anxiety and depressed mood is dismissed.

Service connection for hypertension is restored.


REMAND

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The Veteran was notified of the duties to assist and of the information and evidence necessary to substantiate his remaining claim by correspondence dated in June 2009.

VA's duty to assist requires reasonable efforts to assist claimants in obtaining evidence necessary to substantiate a claim and in claims for disability compensation requires that VA provide medical examinations or obtain medical opinions when necessary for an adequate decision.  38 C.F.R. § 3.159 (2013).  For records not in the custody of a Federal department or agency, reasonable efforts will generally consist of an initial request for the records sought and, if the records are not received, at least one follow-up request.  38 C.F.R. § 3.159(c)(1).  For records in the custody of a Federal department or agency, VA must make as many requests as are necessary to obtain any relevant records, unless further efforts would be futile; however, the claimant must cooperate fully and, if requested, must provide enough information to identify and locate any existing records.  38 C.F.R. § 3.159(c)(2).

When VA undertakes to provide a VA examination or obtain a VA opinion it must ensure that the examination or opinion is adequate.  VA has a duty to assist the Veteran which includes conducting a thorough and contemporaneous medical examination.  Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121 (1991).

In this case, the Veteran contends that an increased, compensable rating is warranted for his hypertension.  As the Board finds that service connection must be restored for hypertension, the remaining appeal for entitlement to a compensable rating must be appropriately developed and addressed in a supplemental statement of the case.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide the names, addresses, and approximate dates of treatment of all medical care providers, VA and non-VA, who provided any treatment pertinent to the issue remaining on appeal.  After the Veteran has signed the appropriate releases, any indicated records should be obtained and associated with the claims folder.  

Appropriate efforts must be taken to obtain pertinent VA treatment records, unless further efforts would be futile.  All efforts to procure records should be documented in the file.  

If any records identified by the Veteran cannot be obtained he should be provided a notice to (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts made to obtain those records; (c) describe any further action to be taken by VA with respect to the claim; and (d) explain that he is ultimately responsible for providing the evidence.

2.  After completion of the above and any additional development deemed necessary, the issue on appeal should be readjudicated with consideration of all evidence of record.  If the benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case, afforded the opportunity to respond, and the case should thereafter be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


